In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1773V
                                          UNPUBLISHED


    OLGA CAPKEVICIENE,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: October 12, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Richard H. Moeller, Moore, Hefferman, et. al, Sioux City, IA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

        On November 19, 2019, Olga Capkeviciene filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – shoulder injury related
to vaccine administration (“SIRVA”) – as a result of her December 23, 2018 influneza
(“flu) vaccination. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On July 23, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On October 6, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $65,687.90
(representing an award of $65,000.00 for pain and suffering, and $687.90 for past
unreimbursed expenses). Proffer at 1-2. In the Proffer, Respondent represented that

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $65,687.90 (representing an award of $65,000.00 for pain and
suffering, and $687.90 for past unreimbursed expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
OLGA CAPKEVICIENE,                  )
                                    )
                                    )
            Petitioner,             )
                                    )   No. 19-1773V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 19, 2019, Olga Capkeviciene (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986 (“Vaccine

Act” or “Act”). See 42 U.S.C. §§ 300aa-1 et seq. Petitioner alleges that she suffered a shoulder

injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

intramuscularly administered in her left shoulder on December 23, 2018. See Petition at 1. On

May 26, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c)

Report indicating that this case is appropriate for compensation under the terms of the Act for a

SIRVA Table injury, and on May 27, 2021, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 36; ECF No. 38.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $65,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $687.90. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $65,687.90, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Olga Capkeviciene:                    $65,687.90

                                                             Respectfully submitted,

                                                             BRIAN M. BOYNTON
                                                             Acting Assistant Attorney General

                                                             C. SALVATORE D’ALESSIO
                                                             Acting Director
                                                             Torts Branch, Civil Division

                                                             HEATHER L. PEARLMAN
                                                             Deputy Director
                                                             Torts Branch, Civil Division


1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                         DARRYL R. WISHARD
                         Assistant Director
                         Torts Branch, Civil Division

                         s/ Ronalda E. Kosh
                         RONALDA E. KOSH
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel.: (202) 616-4476
                         Email: ronalda.kosh@usdoj.gov
DATED: October 6, 2021